       Case 3:19-cv-00815-JWD-EWD            Document 28       11/16/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

EDDIE J. ARMANT (#150261)
                                                          CIVIL ACTION
VERSUS
                                                          NO. 19-815-JWD-EWD
JAMES M. LeBLANC, ET AL.
                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 16) dated October 21, 2020, to which objections

were filed and considered (Docs. 21, 22, 23 and 27);

       IT IS ORDERED that the Plaintiff’s Motions for Leave to Amend Complaint (Docs.

9 and 13) are GRANTED IN PART AND DENIED IN PART. To the extent Plaintiff

continues to allege claims against James M. LeBlanc, those claims will not be considered

because allegations regarding LeBlanc’s handling of Plaintiff’s grievance, and suggestions that

LeBlanc should be liable because he must have been aware of Plaintiff’s complaints, do not

state a claim. To the extent the proposed amendments add factual information for claims

other than those against James LeBlanc, the Motions for Leave to Amend Complaint is

granted.

       Signed in Baton Rouge, Louisiana, on November 16, 2020.

                                               S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
